DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed on 02/15/2021 have been fully considered but they are not persuasive.
It is argued by the Applicant that “Hosono is non-analogous art, or, in other words, one of ordinary skill in the art would not have been motivated to combine Kim with Hosono; and 2) even if combined, the combination would not teach or suggest each of the above-noted features of independent claims 1 and 14. The test for analogous art is whether an applied reference is in the same field of endeavor as the claimed invention or is reasonably pertinent to the problem faced by an applicant. See, e.g., In re Bigio, 381 F.3d 1320, 1325 (Fed. Cir. 2004). Although Kim is related to thin film transistors and organic light-emitting device displays and is directed to improving source/drain electrode formation with a uniform etching profile, see, e.g., Kim ¶ [0003], Hosono is related to superconductors and is directed to enhancing mechanical strength, as well as enabling good thermal and electrical stability while achieving light weight and downsizing characteristics, see, e.g., Hosono, Abstract.”
In response to applicant's argument that Hosono is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, fig. 6 of Hosono disclose superconducting lead wire which is a signal line as claimed comprising a first layer comprising Aluminum 21 and a second layer 20 disposed directly on the .
It is argued by Applicant that “claimed subject matter, however, seeks to provide a display panel with a signal line that includes a second layer disposed directly on a first layer and including a niobium-titanium alloy, see, e.g., Spec. %% [0091], [0099], to suppress or prevent a hillock formation phenomenon from occurring in the signal line, as well as making it possible to prevent or limit the first layer from reacting with a cleaning solution during one or more manufacturing processes, see, e.g., Spec. ¶¶ [0103] and [0113]. In other words, Hosono is not in the same field of endeavor as the claimed invention or the same filed of endeavor as Kim, and Hosono's disclosure is not reasonably pertinent to the problem faced by Applicant or faced by Kim. Accordingly, not only is Hosono non-analogous art, and, as such, may not be utilized to formulate an obviousness rejection, see, e.g., Bigio, 381 F.3d at 1325, but a person of ordinary skill in the art, attempting to improve upon Kim, would have no reasonable motivation to consult Hosono. For instance, the motivation provided on page 4 of the Office Action to modify Kim to form a signal line of low resistivity is not a problem in Kim that would require a solution. Furthermore, nowhere does Kim provide support for the alleged motivation provided on page 4 of the Office Action. Thus, for at least these reasons, the rejection is unsustainable.”
In response to applicant's argument, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).

It is argued by the Applicant that “Moreover, Kim and Hosono, whether taken alone or in combination, teaches or suggests "a second layer disposed directly on the first layer, the second layer comprising a niobium- titanium alloy," as recited in independent claims 1 and 14. The Office Action, on page 4, concedes that Kim fails to teach or suggest this feature, but relies on Hosono to cure the deficiency. Namely, the Office Action, on page 4, asserts that Hosono "discloses Aluminum Stabilized NbTi, a superconductor, and particularly to an aluminum stabilized superconductor which is excellent in mechanical strength as well as in thermal and electrical stability. From here, the Office Action, on page 4, reasons that "it would have been obvious to form a display of Kim further comprising a second layer directly disposed on the first layer, the second layer comprising a niobium-titanium alloy such as taught by Hosono in order have reduce resistance with excellent in mechanical strength as well as in thermal and electrical stability." Applicant respectfully disagrees. Dissimilarly, Hosono specifically teaches that a niobium-titanium alloy is embedded into a copper matrix to prepare a superconducting lead wire, which is coated with an aluminum alloy. See, e.g., Hosono, col. 3 II. 8-20. That is, the niobium-titanium alloy is not disposed directly on the aluminum alloy but is disposed directly in the copper matrix. Id. In this manner, the copper matrix is disposed directly on the aluminum alloy. Thus, nowhere does Hosono teach or suggest that a second layer including a niobium-titanium alloy being disposed directly on a first layer comprising aluminum, much less as claimed. In other words, Hosono fails to cure the void left in Kim's wake.”


    PNG
    media_image1.png
    138
    472
    media_image1.png
    Greyscale


However, the examiner is not persuaded because fig. 6 of Hosono discloses signal line comprising a first layer comprising Aluminum 21 and a second layer 20 disposed directly on the first layer 21, the second layer comprising Stabilized NbTi, a superconductor, and particularly to an aluminum stabilized superconductor which is excellent in mechanical strength as well as in thermal and electrical stability.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 9-10 and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. 20160181387 in view of Hosono et al. 6255596.

    PNG
    media_image2.png
    382
    531
    media_image2.png
    Greyscale

Regarding claim 1, fig. 7 of Kim discloses a display panel, comprising:
 a base layer 101; 
a signal line (gate line – par [0049]) disposed on the base layer, the signal line comprising: 
a first layer comprising aluminum (par [0058]); and 
a first thin film transistor Ts connected to the signal line (par [0049]); 
a second thin film transistor Td disposed on the base layer; 
a capacitor Cst (fig. 6 – 133/121/113 stack in fig. 7) electrically connected to the second thin film transistor; and 
a light emitting element 151 (OLED) electrically connected to the second thin film transistor Td. 
Kim does not does disclose of a second layer directly disposed on the first layer, the second layer comprising a niobium-titanium alloy.


    PNG
    media_image1.png
    138
    472
    media_image1.png
    Greyscale


However, fig. 6 of Hosono discloses signal line comprising a first layer comprising Aluminum 21 and a second layer 20 disposed directly on the first layer 21, the second layer comprising Stabilized NbTi, a superconductor, and particularly to an aluminum stabilized superconductor which is excellent in mechanical strength as well as in thermal and electrical stability.
In view of such teaching, it would have been obvious to form a display of Kim further comprising a second layer disposed directly on the first layer, the second layer comprising a niobium-titanium alloy such as taught by Hosono in order have reduce resistance with excellent in mechanical strength as well as in thermal and electrical stability.

Regarding claim 2, par [0055] of Kim discloses wherein the first thin film transistor comprises: a first poly silicon pattern disposed on the base layer; a first control electrode 131 overlapping the first poly silicon pattern and connected to the signal line (gate line); and a first input electrode 141a and a first output electrode 141b, each of which is connected to the first poly silicon pattern. 

Regarding claim 3, it is necessary the case that Kim discloses wherein the first control electrode has substantially the same stacking structure as the signal line (because gate electrode are from gate line). 



Regarding claim 5, fig. 7 of Kim discloses wherein the capacitor comprises: a first electrode 133 disposed on substantially the same layer 102 as that under the signal line; and a second electrode 113 disposed on substantially the same layer 102 as that under the second control electrode, and wherein the first electrode has substantially same stacking structure as the signal line. 

Regarding claim 6, it would have been obvious to form a display comprising wherein the second control electrode and the second electrode comprise: a first layer comprising an aluminum-nickel-lanthanum alloy; and a second layer directly disposed on the first layer and comprising a niobium-titanium alloy in order have reduce resistance with excellent in mechanical strength as well as in thermal and electrical stability (as per reasoning in rejection of claim 1)

Regarding claim 7, Kim and Hosono discloses claim 1, and [0031] The AlNiX layer 12 may contain about 95-98 at. % of Al, about 2-5 at. % of Ni, and about 0.2-1.0 at. % of the metal X. If the content of Al is less than 95% at. %, conductivity may be reduced. If the content of Ni is less than 2 at. %, interface resistance against the ITO may increase. If the content of the metal X is less than 0.2 at. %, Al hillocks may form. 

However, it would have been obvious to one of ordinary skill in the art to form a display wherein the first layer further comprises: nickel, the content of the nickel relative to the first layer ranging from 0.01 at % to 0.05 at %; and lanthanum, the content of the lanthanum relative to the first layer ranging from 0.02 at % to 0.05 at % in order to optimize contact resistance and hillock formed to meet the design of applicant. Moreover, there is no evidence indicating that the claimed range is critical and it has been held that it is not inventive to discover the optimum or workable range of a result-effective variable within given prior art conditions by routine experimentation. See MPEP 2144.05. Note that the specification contains no disclosure of either the critical nature of the claimed dimensions of any unexpected results arising there from. Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in a claim, the Applicants must show that the chosen dimensions are critical. In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).

Regarding claim 9, Kim and Hosono disclose claim 1, but do not disclose wherein the signal line has a line width of that ranges from 3 .mu.m to 5 .mu.m. 
However, although Kim and Hosono is silent about the claimed range, it should be noted that a range of the values of width does inherently exist and can be varied to adjust for resistance desired.
Therefore, the prior art of Kim and Hosono provides foundation for experimental optimization and suggests a progress of changes in size/proportion in order to resistance as needed.
 Therefore, while the structure of Kim and Hosono do not quantitatively state a range, the courts have held that when the only difference between the claimed invention and the prior art is a size/proportion, then a prima facie case of obviousness exists [See MPEP 2144.04(IV)(A)].


Regarding claim 10, Kim and Hosono disclose claim 1 but do disclose wherein the thickness of the first layer ranges from 1000 .ANG. to 3000 .ANG., and the second layer has a thickness that ranges from 300 .ANG. to 1000 .ANG.. 
However, although Kim and Hosono is silent about the claimed range, it should be noted that a range of the values of thickness does inherently exist and can be varied to adjust for resistance desired.
Therefore, the prior art of Kim and Hosono provides foundation for experimental optimization and suggests a progress of changes in size/proportion in order to resistance as needed.
 Therefore, while the structure of Kim and Hosono do not quantitatively state a range, the courts have held that when the only difference between the claimed invention and the prior art is a size/proportion, then a prima facie case of obviousness exists [See MPEP 2144.04(IV)(A)].
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to form a display of Kim and Hosono comprising wherein the thickness of the first layer ranges from 1000 .ANG. to 3000 .ANG., and the second layer has a thickness that ranges from 300 .ANG. to 1000 .ANG. in order to resistance as needed.

Regarding claim 12. The display panel of claim 11, wherein the first layer has a thickness that ranges 1000 .ANG. to 3000 .ANG., the second layer has a thickness that ranges 200 .ANG. to 400 .ANG., and the third layer has a thickness that ranges 300 .ANG. to 800 .ANG.. 

Regarding claim 13, Kim discloses wherein the signal line comprises a gate line.


    PNG
    media_image3.png
    402
    532
    media_image3.png
    Greyscale

Regarding claim 14, fig. 7 of Kim discloses a display panel, comprising: 
a base layer 101; 
a first thin film transistor Ts disposed on the base layer; 
a second thin film transistor DT electrically connected to the first thin film transistor; and 
a light emitting element OLED 151 connected to the second thin film transistor Td, 
wherein the first thin film transistor Ts comprises: 
a first poly silicon pattern  111 (par [0055]) disposed on the base layer; 
a first control electrode 131 overlapping the first semiconductor pattern; and
 a first input electrode 141b and a first output electrode 141a, each of which is connected to the first poly silicon pattern  111.
Kim does not discloses that the first control electrode comprising: 

a second layer directly disposed on the first layer, the second layer comprising a niobium-titanium alloy.
However, par [0058] of Kim discloses that gate electrodes 131 and 132 may be formed of gold (Au), silver (Ag), copper (Cu), nickel (Ni), platinum (Pt), palladium (Pd), aluminum (Al), molybdenum (Mo), tungsten (W), titanium (Ti), or an alloy thereof. Note AlNi alloy can be used from material listed.
In addition, par [0029] of Kim discloses that AlNiX is an alloy including Al, Ni, and a small amount of metal X. The metal X may be lanthanum (La). Al improves conductivity of the source and drain electrodes. Ni may form an AlNi.sub.3 phase by heat-treatment to decrease interface resistance between the ITO layer 13 and the AlNiX layer 12, and the metal X may inhibit the formation of Al hillocks. 
Therefore, the same material can be used for gate electrode to improves conductivity and inhibit the formation of Al hillocks.
Therefore, it would have been obvious to form a display of Kim comprising wherein the first control electrode comprising: a first layer comprising an aluminum-nickel-lanthanum alloy such as taught by Kim to improves conductivity and inhibit the formation of Al hillocks.
Kim does not disclose of a second layer disposed directly on the first layer, the second layer comprising a niobium-titanium alloy.


    PNG
    media_image1.png
    138
    472
    media_image1.png
    Greyscale



In view of such teaching, it would have been obvious to form a display of Kim further comprising a second layer disposed directly on the first layer, the second layer comprising a niobium-titanium alloy such as taught by Hosono in order have reduce resistance with excellent in mechanical strength as well as in thermal and electrical stability.

Claims 8 is rejected under 35 U.S.C. 103 as being unpatentable over Kim and Hosono in view of Charbon 20180373202.
Regarding claim 8, Kim and Hosono discloses claim 7, but do not discloses wherein the content of the titanium relative to the second layer ranges from 5 at % to 50 at %, and the content of the niobium relative to the second layer ranges from 50 at % to 95 at %. 
However, par [0078] The invention thus makes it possible to produce a spiral mainspring made of a niobium-titanium alloy, typically with 47% by mass of titanium (46-50%) in order to obtain a desired resistance value.
In view of such teaching, it would have been obvious to form a display of Kim and Hosono wherein the content of the titanium relative to the second layer ranges from 5 at % to 50 at %, and the content of the niobium relative to the second layer ranges from 50 at % to 95 at % in order to obtain a desired resistance value such as taught by Charbon.

Claims 11-12 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Kim and Hosono in view of Carroll et al. 20070052099.

However, par [0047] of Carroll disclose of forming a barrier layer made of a layer of titanium 204 on top of gate electrode 105 (fig. 4) in order to form a barrier in order prevent contamination to facilitate further processing steps.
Note the resulting gate structure of Kim and Hosono would benefit by having such a barrier layer.
In view of such teaching, it would have been obvious to form a display of Kim and Hosono further comprising a third layer disposed on the second layer, the third layer comprising titanium /wherein the first thin film transistor further comprises a third layer directly disposed on the second layer, the third layer comprising titanium in order to form a barrier in order prevent contamination to facilitate further processing steps such as taught by Carroll.

Regarding claim 12, Kim and Hosono and Carroll disclose claim 11 but do disclose , wherein the first layer has a thickness that ranges 1000 .ANG. to 3000 .ANG., the second layer has a thickness that ranges 200 .ANG. to 400 .ANG., and the third layer has a thickness that ranges 300 .ANG. to 800 .ANG..
However, although Kim and Hosono and Carroll is silent about the claimed range, it should be noted that a range of the values of thickness does inherently exist in the resulting structure and can be varied to adjust for resistance desired.
Therefore, the prior art of Kim and Hosono and Carroll provides foundation for experimental optimization and suggests a progress of changes in size/proportion in order to resistance as needed.
prima facie case of obviousness exists [See MPEP 2144.04(IV)(A)].
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to form a display of Kim and Hosono and Carroll comprising wherein the thickness of the first layer ranges from 1000 .ANG. to 3000 .ANG., and the second layer has a thickness that ranges from 300 .ANG. to 1000 .ANG. in order to resistance as needed.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VONGSAVANH SENGDARA whose telephone number is (571)270-5770. The examiner can normally be reached on Max flex.


If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, PURVIS A. Sue can be reached on (571)272-1236. The fax phone number for the organization where this application or proceeding is assigned is 571 -273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VONGSAVANH SENGDARA/              Primary Examiner, Art Unit 2829